Citation Nr: 0530116	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  96-32 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for prostatitis on a 
secondary basis.

2.  Entitlement to a compensable rating for chronic 
hepatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from May 1964 to June 
1966.

This appeal to the Board of Veterans' Appeals (Board) arise 
from decisions of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By a decision issued in December 
1995, the RO, in pertinent part, determined that new and 
material evidence had not been received to reopen a claim of 
service connection for a genitourinary disorder, claimed as 
prostatitis.  As well, the RO held that, pursuant to 
38 C.F.R. § 1151, the veteran's hepatitis resulted from VA 
medical treatment.  A 0 percent or noncompensable rating was 
assigned for the hepatitis, initially classified as non-A and 
non-B hepatitis.  The veteran appealed for a higher rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

In its February 1996 statement of the case, the RO pointed 
out that the veteran had previously disagreed with an 
administrative denial of service connection for urethritis.  
The RO later certified for appeal the issue of new and 
material evidence to reopen a claim of service connection for 
a genitourinary disorder, claimed as prostatitis.  

A hearing was held at the RO in July 1996 before a local 
hearing officer.  A transcript of the proceeding is of 
record.   

The Board issued a decision in June 1998 denying service 
connection for several disorders not at issue in the current 
appeal.  Additionally, the Board determined that the veteran 
was not claiming service onset of prostatitis, but rather was 
now claiming that prostatitis developed as a result of 
service-connected hepatitis.  Accordingly, the Board reframed 
the issue as an appeal from a denial of an initial claim of 
secondary service connection for prostatitis.  Besides 
denying service connection for several disorders not herein 
pertinent, the Board remanded the issues of service 
connection for post-traumatic stress disorder (PTSD), 
secondary service connection for prostatitis, and the 
propriety of the initial rating assigned for chronic 
hepatitis.  

Following the Board's June 1998 remand, extensive evidentiary 
development followed over the course of the next several 
years.  The RO eventually entered a decision in May 2005 
granting service connection for PTSD.  As well, the 
development requested on remand was completed with respect to 
the issues of service connection for prostatitis and an 
increased rating for hepatitis, and the case was returned to 
the Board for continuation of appellate review.  


FINDINGS OF FACT

1.  There is no competent medical evidence tending to show 
that prostatitis is causally related to service-connected 
chronic hepatitis.  

2.  From March 2, 1994, to April 25, 2005, chronic hepatitis 
was nonsymptomatic.

3.  Since April 26, 2005, chronic hepatitis has been mildly 
symptomatic.  


CONCLUSIONS OF LAW

1.  Prostatitis is not proximately due to, the result of, or 
aggravated by a service-connected disability or disabilities.  
38 C.F.R. § 3.310 (2005).

2.  The criteria are not met for a compensable rating for 
chronic hepatitis prior to April 26, 2005.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7312 
(prior to July 2, 2001) and Diagnostic Code 7354 (since July 
2, 2001).  

3.  The criteria are met for a rating of 10 percent for 
chronic hepatitis since April 26, 2005.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7354 
(effective since July 2, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a September 2002 
letter from the RO to the appellant that was issued in 
connection with the initial RO decision in December 1995.  
The letter informed the appellant of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his/her 
possession to the RO.  

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
non-VA medical sources have also been obtained.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In the present case, 
the unfavorable RO decision of December 1995 that is the 
basis of this appeal was already issued prior to the 
enactment of the VCAA in November 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his/her claim 
and to respond to VA notices, but the actions taken by VA 
have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his or her claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes 
situations when there has been aggravation of a veteran's 
nonservice-connected condition that is proximately due to or 
the result of a service-connected disability, but the veteran 
shall be compensated only for the degree of disability over 
and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2004); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

As alluded to, since the veteran takes issue with the initial 
rating assigned when compensation was granted for chronic 
hepatitis, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson, at 125-26.  

Effective July 2, 2001, during the pendency of the veteran's 
appeal, the schedular criteria for the evaluation of liver 
disorders were revised.  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant generally applies.  However, only 
the former criteria can be applied for the period prior to 
the effective date of the new criteria.  But both the old and 
new criteria can be applied as of that date.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003).  See also 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).

Under criteria in effect prior to July 2, 2001, infectious 
hepatitis was rated as follows under 38 C.F.R. § 4.114, 
Diagnostic Code 7345:

A 100 percent rating was warranted for the disability where 
there was marked liver damage manifested by liver function 
test and marked gastrointestinal symptoms, or with episodes 
of several weeks duration aggregating three or more a year 
and accompanied by disabling symptoms requiring rest therapy.  

A 60 percent rating was warranted for moderate liver damage 
and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression.  

A 30 percent rating was warranted where there was minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  

A 10 percent rating was warranted where there was 
demonstrable liver damage with mild gastrointestinal 
disturbance.  

A noncompensable rating was warranted, if infectious 
hepatitis was healed, nonsymptomatic.  

Under criteria in effect since July 2, 2001, Hepatitis C (or 
non-A, non-B) is rated as follows under 38 C.F.R. § 4.114, 
Diagnostic Code 7354:

A 100 percent rating is warranted where there is serologic 
evidence of hepatitis C infection and the following signs 
and symptoms due to hepatitis C infection:  Near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).

A 60 percent rating is warranted where there is daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.

A 40 percent rating is warranted where there is daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period.

A 20 percent rating is warranted where there is daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.

A 10 percent rating is warranted where there is intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having 
a total duration of at least one week, but less than two 
weeks, during the past 12-month period.

A 0 percent rating is warranted where hepatitis C is 
nonsymptomatic.

Note (1):  Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under DC 7354 and under a diagnostic code for 
sequelae. (See § 4.14.).

Note (2): For purposes of evaluating conditions under 
diagnostic code 7354, "incapacitating episode" means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician. 

Analysis

Secondary Service Connection for Prostatitis

A VA gastrointestinal examination was performed in October 
1999.  The examiner reported claims file review.  That 
physician specifically ruled out the contended relationship 
between service-connected chronic hepatitis and the 
development of the veteran's prostatitis.  

A VA gastrointestinal examination was performed in April 
2005.  The examiner reported claims file review.  Again, the 
examiner specifically ruled out the contended relationship 
between service-connected chronic hepatitis and the 
development of the veteran's prostatitis.  

The veteran's unsubstantiated lay assertion is the only 
evidence linking prostatitis to his service-connected chronic 
hepatitis.  There is no indication from the record that he 
has medical training or expertise.  As a lay person, he is 
not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  He has provided no competent medical 
evidence of the contended relationship between these 
disorders.  

For these reasons, the claim for secondary service connection 
for prostatitis must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

Increased Rating for Chronic Hepatitis

The veteran maintains that he experiences fatigue as a result 
of chronic hepatitis. He claims that he occasionally gets 
yellow eye s and dark urine.  

A review of the record shows that the veteran was treated at 
a VA medical facility, in 1983, where he underwent a dental 
extraction, which was followed by several days of excessive 
hemorrhage from the area where the teeth were removed.  He 
recovered from the episode of hemorrhage.  During 1984, VA 
performed further dental surgery, but special preoperative 
measures were taken, and this time there was no hemorrhage.

In June 1985, the veteran presented at a VA medical facility 
with a history of malaise, weakness, fatigue, dark urine and 
yellow eyes.  He was admitted with a diagnosis of viral 
hepatitis, complicated by dehydration and failure to thrive 
from nausea and vomiting.  He was noted clinically to have 
conjunctiva icterus and right upper quadrant tenderness with 
normal liver size; however, the SGOT level was 632 and total 
bilirubin was 3.6.  An ultrasound showed sludge in the 
gallbladder, but no dilated bile ducts.  He recovered from 
the episode of viral hepatitis and was discharged from the 
medical facility.  

A diagnostic evaluation was performed at a VA medical 
facility in October 1985.  A liver/spleen scan revealed a 
slightly increased spleen size and normal liver size and some 
heterogeneous uptake of the contrast material suggestive of 
nonspecific hepatocellular disease.  

In January 1986, laboratory testing disclosed that the 
hepatitis B surface antigen was negative, as was the 
hepatitis B surface antibody.  A clinician reviewed the 
results of the previously referenced ultrasound examination 
and liver function tests showing normal transaminases.  The 
assessment was that the veteran had chronic hepatitis, 
labeled at the time as non-A, non-B.  The assessment was that 
there was a strong likelihood of a relationship between the 
transfusion of blood products that the veteran had received 
before the second dental extraction and the onset of 
hepatitis.  

The veteran was evaluated in November 1998 by the 
gastrointestinal service at a VA medical facility.  Repeat 
studies for hepatitis B serology were negative.  As well, 
liver function tests were normal at that time.  In October 
1999, laboratory tests were positive for the hepatitis C 
antibody, but were negative for the hepatitis B surface 
antigen.  GGT was slightly elevated at 95, with a normal 
value equal to 85.  The October 1999 VA examiner remarked 
that it was quite possible the veteran was one of the 
fortunate few who have a hepatitis C infection and are able 
to overcome the infection, and either carry a very low viral 
load or live symbiotically with the virus, causing no 
additional liver impairment.  In an addendum note, the 
examiner stated that there were no obvious sequelae of 
hepatitis C.  There were thereafter no VA clinical notes 
referring to the evaluation or treatment of hepatitis prior 
to the VA examination performed on April 26, 2005.  

A VA liver examination was performed on April 26, 2005.  The 
examiner stated that the claims file had been reviewed.  The 
veteran reported he experienced fatigue as a result of 
chronic hepatitis.  He indicated he had difficulty getting up 
in the morning and moving about during the daytime.  He 
stated that he occasionally had yellow eyes and dark urine; 
however, the examiner pointed out that claimed yellow eyes or 
dark urine had never been documented.  

Physical examination revealed that the veteran was well 
developed and well nourished.  The eyes were nonicteric.  The 
liver edge was slightly palpable on deep inspiration, but 
liver span was normal.  No skin lesions were seen, 
specifically, no spider angioma.  No jaundice was detected.  
Laboratory studies disclosed the following values:  total 
bilirubin 1.0 MG/DL (normal range 0.2 - 1.2), alkaline 
phosphatase 58 GGT IU/L (normal range 50-136), GPT/ALT 32 
IU/L (normal range 30-65).  Ultrasonography showed that the 
gallbladder was normal.  The bile ducts were clear.  The 
liver measured 19.5 cm, without focal lesion; the spleen 
measured 13.9 cm.  The impression was hepatosplenomegaly 
without focal lesion.  The diagnosis was history of hepatitis 
C, likely related to blood products.  

The examiner remarked that the veteran's hepatitis was first 
clinically diagnosed during the 1980's following a dental 
extraction, and that episode of hepatitis was believed to be 
self-limiting, but in reality was non-A, non-B hepatitis, 
that with subsequent testing was established as hepatitis C.  
The examiner went on to state that, currently, there was no 
evidence of cirrhosis; also, there had been no progression of 
liver disease.  

According to the examiner, the major reported symptom, 
currently, was fatigue, a symptom that is known to occur with 
chronic hepatitis C.  The examiner observed that it is very 
difficult to quantify fatigue, but acknowledged it is a 
problem with hepatitis.  He went on to state that the 
veteran's complaints of fatigue were very difficult to 
categorize because the veteran also carried a diagnosis of 
PTSD, and the examiner added that some of the veteran's 
fatigue might derive from PTSD or treatment measures for 
PTSD.  The physician concluded that it is likely that the 
veteran was at least 10 percent service-connected due to his 
symptomatology, the level of which could not be quantified.  

As mentioned above in the legal criteria portion of this 
decision, only the former rating criteria may be considered 
when evaluating the veteran's chronic hepatitis from March 2, 
1994, to July 1, 2001, i.e., the time frame from the date 
that compensation was granted for chronic hepatitis until the 
day before the revised criteria for evaluating liver 
disorders became effective, on July 2, 2001.  Based on 
evaluations over the years, the veteran's liver condition was 
at first classified as non-A, non-B hepatitis, and later as 
hepatitis C.  

The medical evidence discloses that the veteran's chronic 
hepatitis was essentially asymptomatic from during the time 
frame from March 2, 1994, to July 1, 2001.  Indeed, at the 
October 1999 VA examination, the examiner simply could not 
detect any obvious manifestations of the veteran's chronic 
hepatitis.  Certainly, there was no objective evidence that 
chronic hepatitis caused demonstrable liver damage with mild 
gastrointestinal disturbance.  And absent these 
manifestations of chronic hepatitis from March 2, 1994, to 
July 1, 2001, there is no basis for assignment of a 
compensable rating for the disability under the former 
criteria for evaluating hepatitis.  

There is no clinical evidence from VA depicting the status of 
the veteran's chronic hepatitis during the period between the 
October 1999 examination and the April 26, 2005, VA 
examination.  The veteran has provided no medical evidence 
from private medical sources that might shed light on the 
nature or extent of his hepatitis during the period of time 
that passed between these two examinations.  Accordingly, no 
basis is provided for assignment of a rating higher than 0 
percent from July 2, 2001, to April 25, 2005.

At the April 26, 2005, VA examination, the examiner first 
acknowledged a distinct likelihood that some portion of the 
veteran's fatigue might be attributable to chronic hepatitis, 
in contrast with a portion of his fatigue likely attributable 
to service-connected PTSD.  Also, the veteran's reported 
difficulty in getting up and moving about during the daytime 
could arguably be regarded as an indication of malaise, i.e., 
a vague feeling of bodily discomfort.  Significantly, while 
the October 1999 VA examiner concluded that the veteran 
exhibited no sequelae at all from chronic hepatitis-in other 
words, that hepatitis was then nonsymptomatic-the April 26, 
2005 VA examiner clearly found hepatitis to be at least 
somewhat symptomatic.

In order to be entitled to assignment of a compensable rating 
under the former criteria for evaluating hepatitis, there 
must be demonstrable liver damage with mild gastrointestinal 
disturbance.  Such manifestations of hepatitis have not been 
objectively demonstrated at any time during the appeal period 
under consideration, i.e., at any time from March 2, 1994, 
going forward.  So a compensable rating cannot be granted 
under the former criteria for evaluating hepatitis.  

The revised criteria for evaluating hepatitis provide for 
assignment of a 0 percent rating where the disability is 
nonsymptomatic, yet a compensable rating of 10 percent is 
warranted where, as herein pertinent, a claimant has 
intermittent fatigue, malaise and anorexia.  The Board 
believes that the veteran experiences, intermittently, at 
least two of these three symptoms; namely, fatigue and 
malaise.  Given the presence of at least these two mild 
symptoms, his disability picture from hepatitis more nearly 
approximates the criteria for assignment of the higher, 10 
percent rating.  In sum, the criteria for assignment of a 10 
percent evaluation for hepatitis, under Diagnostic Code 7354, 
were first met on April 26, 2005.  

At the same time, criteria for a yet higher rating than 10 
percent for hepatitis, under Diagnostic Code 7354, have not 
been satisfied.  In this regard, there is no medical evidence 
to show that the veteran has daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.

The Board has considered whether a "staged" rating is 
appropriate for the veteran's chronic hepatitis.  The record 
does not support assigning a percentage disability rating 
other than the 0 percent evaluation assigned by the RO, 
during the period from March 2, 1994, to April 25, 2005.  On 
the other hand, the Board has reviewed the entire evidence of 
record and finds that the criteria for a 10 percent rating 
for the veteran's chronic hepatitis are met as of April 26, 
2005.  Thus, the Board concludes that this is the appropriate 
staged rating warranted in this case.  Fenderson, supra.  In 
reaching this determination, the Board has been mindful of 
the benefit-of-the-doubt doctrine.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

Secondary service connection for prostatitis is denied.

A compensable rating for hepatitis prior to April 26, 2005, 
is denied.

A rating of 10 percent for hepatitis since April 26, 2005, is 
granted, subject to governing criteria pertaining to the 
payment of monetary awards.  


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


